[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The plaintiff, Fore, Inc. brought this action in two counts against the defendants, Thi Maher and Michael Maher to recover damages to a golf course as a result of the operation of a motor vehicle, owned by the defendant Michael and operated by his son Thi on October 14, 1989. Both defendants have been defaulted, Thi for failure to appear and Michael for failure to plead. The matter is before the court on a hearing in damages.
From the evidence, the court finds that the plaintiff sustained damages in the amount of $4,284.00 for repairs to the golf course, labor, grass seed and fertilizer. The first count sounds in negligence whereas the second count sounds in intentional and malicious conduct. Under section 52-572
of the general statutes, Mr. Michael Maher's liability should be limited to three thousand dollars. Unfortunately, he has chosen not to defend the action and therefore liability attacks to him as well as his son on the first count.
The court has been informed that in another proceeding, the defendant Thi was ordered to make restitution to the plaintiff. Accordingly, all sums paid pursuant to that order shall be credited to both defendants on this judgment. Likewise, in the event the defendant Michael is forced to pay the judgment in this case, he shall succeed to the reimbursement order in the prior proceeding.
Judgment may enter against both defendants in the amount of $4,284.00 together with costs. CT Page 550
PICKETT, JUDGE